FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                     June 13, 2014
                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court

 DONALD McDONALD,

              Petitioner - Appellant,

 v.                                                      No. 13-8086
                                               (D.C. No. 2:13-CV-00018-SWS)
 MICHAEL MURPHY, Warden,                                  (D. Wyo.)
 Wyoming Honor Conservation Camp,

              Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.



      On January 29, 2013, Appellant Donald McDonald filed an application for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241, challenging the

constitutionality of prison disciplinary proceedings that led to the loss of his

ability to acquire good time credits. On June 10, 2013, Respondent moved to

dismiss McDonald’s application, asserting McDonald was released from

incarceration on May 18, 2013. The district court concluded McDonald’s § 2241

petition was moot and further concluded no exception to the mootness doctrine

was applicable. 28 U.S.C. § 2241(c)(3) (“The writ of habeas corpus shall not

extend to a prisoner unless . . . [h]e is in custody in violation of the Constitution
or laws or treaties of the United States . . . .”); Riley v. INS, 310 F.3d 1253, 1256

(10th Cir. 2002) (discussing the exceptions to the mootness doctrine applicable

when a petitioner was in custody at the time he filed his petition for a writ of

habeas corpus). Accordingly the district court granted Respondent’s motion and

dismissed McDonald’s § 2241 application.

      McDonald is required to obtain a COA before he can appeal the dismissal

of his § 2241 application. Montez v. McKinna, 208 F.3d 862, 869 (10th Cir.

2000). This court cannot grant McDonald a COA unless he makes a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). He may

make this showing by demonstrating the issues raised are debatable among

jurists, a court could resolve the issues differently, or that the questions presented

deserve further proceedings. See Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). Upon review of the relevant case law, McDonald’s appellate brief, 1 and

the entire record on appeal, we conclude the issues raised are not reasonably




      1
       In his § 2241 application, McDonald sought immediate release from
detention. In his appellate brief, he appears to argue his application is not moot
because he seeks compensatory and punitive damages. Monetary damages are not
recoverable in a habeas action. McIntosh v. U.S. Parole Comm’n, 115 F.3d 809,
812 (10th Cir. 1997) (“A habeas corpus proceeding attacks the fact or duration of
a prisoner’s confinement and seeks the remedy of immediate release or a
shortened period of confinement. In contrast, a civil rights action attacks the
conditions of the prisoner’s confinement and requests monetary compensation for
such conditions.” (quotation and alteration omitted)).

                                         -2-
debatable, deserving of further proceedings, or subject to a different resolution on

appeal.

      Because McDonald has failed to make the requisite showing, he is not

entitled to a COA. Accordingly, this court denies McDonald’s request for a COA

and dismisses this appeal.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                         -3-